CONTRIBUTION AGREEMENT

(Megawest Energy Kansas Corporation)

This CONTRIBUTION AGREEMENT (this “Agreement”), dated October 30, 2015 and
effective as of October 15, 2015 (the “Effective Date”), is entered into by and
among FORTIS PROPERTY GROUP, a Delaware limited liability company (“Fortis”),
PETRO ROVER OIL CORP., a Delaware corporation (“Petro”), and MEGAWEST ENERGY
KANSAS CORPORATION, a Delaware corporation (the “Company”).




PRELIMINARY STATEMENTS




A.

As of the Effective Date, Petro holds all of the outstanding shares and
interests in the Company.  




B.

As of the Effective Date, the Company holds all of the assets, rights, and
interests described on Exhibit A hereto (the “Company Assets”); and the Company
is subject to the liabilities, contracts and obligations described on Exhibit B
hereto (the “Company Assets”).




C.

As of the Effective Date, Petro holds a fifty percent (50%) membership interest
in Bandolier Energy, LLC, a Delaware limited liability company (the “Bandolier
Interests”).




D.

As of the Effective Date, Fortis holds 750 Units in FPG West 48th Street, LLC, a
New York limited liability company (“FPG 48”), and FPG 48 holds, indirectly
through wholly owned subsidiary limited liability companies, certain condominium
units in New York, New York.




E.

Petro and Fortis have been undergoing discussions, since January 2015, in
connection with funding and growing the business of the Company to enable the
Company to fund and make various equity and debt investments in certain oil and
gas related projects, as well as in certain real estate investments and
transaction.  




F.

Petro desires to contribute the Bandolier Interests to the Company.




G.

Fortis desires to assign and contribute to the Company a limited liability
company interest in FPG 48 that represents FPG 48’s indirect interests in those
certain condominium units identified on Exhibit C hereto (the “FPG 48
Interests”).




H.

In exchange for the contributions described above and herein, Petro and Fortis
desire to recapitalize the Company by causing the Company to cancel and/or
convert all its issued and outstanding shares of stock (currently held by Petro)
and to issue common stock in the Company, to each of Petro and Fortis, in the
amounts and in the manner described herein.




I.

Petro and Fortis intend for the transfer of the Bandolier Interests and the FPG
48 Interests hereunder to qualify as a tax-free transaction under Section 351 of
the Code.




NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




ARTICLE I
DEFINED TERMS

SECTION 1.1

Defined Terms.  The following capitalized terms used herein will have the
following meanings:

“Closing” means the contribution of the Bandolier Interests and the FPG 48
Interests to the Company and the consummation of the transactions contemplated
by this Agreement.

“Closing Date” means the Effective Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.  Any reference herein to a particular provision of the
Code shall mean, where appropriate, the corresponding provision in any successor
statute.

“Governmental Entity” means any court, tribunal, department, body, board,
bureau, administrative agency or commission or other governmental authority or
instrumentality, whether federal, state, local or foreign.

“Person” or “person” means an individual, corporation, association, partnership,
limited liability company, trust, joint venture, business trust or
unincorporated organization or other entity or organization, or a Governmental
Entity.

ARTICLE II
CONTRIBUTION

SECTION 2.1

Valuation

(a)

Company Assets and Bandolier Interests.  The parties hereby agree that the
valuation of the existing Company Assets (net of all Company Liabilities), plus
the valuation of the Bandolier Interests, as of the Effective Date, is equal to
$40,000,000.

(b)

FPG 48 Interests.  The parties hereby agree that the valuation of the FPG 48
Interests, as of the Effective Date, is equal to $28,364,457.

SECTION 2.2

Contributions.  





(a)

On the Closing Date, Petro shall contribute the Bandolier Interests to the
Company, free and clear of any liens and encumbrances thereon.

(b)

On the Closing Date, Fortis shall contribute the FPG 48 Interests to the
Company, free and clear of any liens and encumbrances thereon.  

SECTION 2.3

Consideration.

(a)

In consideration of the contribution of the Bandolier Interests, and in
consideration for the exchange and cancellation of its existing shares and
interests in the Company, the Company shall issue to Petro on the Closing Date
58,510 common shares of stock the Company.

(b)

In consideration of the contribution of the FPG 48 Interests, the Company shall
issue to Fortis on the Closing Date 41,490 common shares of stock the Company.

(c)

For the avoidance of doubt, immediately following the Closing, Petro and Fortis
shall be the sole shareholders of the Company, and the only issued and
outstanding stock in the Company shall be the 100,000 common shares issued and
held by Petro and Fortis in the manner described above.

SECTION 2.4

Section 351 Transactions.  The parties hereto hereby acknowledge and agree that
their contributions shall be made and such shares of Company stock shall be
received pursuant to Section 351 of the Code and each of them shall file all
federal, state and local income tax returns and other reports or documents
required by taxing authorities in a manner consistent with such treatment.  

ARTICLE III
CLOSING




SECTION 3.1

Closing.  The Closing shall occur simultaneously with the execution of this
Agreement subject to the satisfaction or waiver of each of the items set forth
in Section 3.2 below, which constitute mutual conditions to the Closing.

SECTION 3.2

Certain Transactions Effected on the Closing Date.  The following actions are
being taken concurrently on the Closing Date:

(a)

Petro and the Company shall execute and deliver an Assignment of LLC Interests,
in the form attached hereto as Exhibit D, with respect to the Bandolier
Interests, assigning and transferring the Bandolier Interests to the Company
effective as of the Effective Date.

(b)

Fortis and the Company shall execute and deliver an Assignment of LLC Interests,
in the form attached hereto as Exhibit E, with respect to the FPG 48 Interests,
assigning and transferring the FPG 48 Interests to the Company effective as of
the Effective Date.

(c)

Petro and Fortis, as the sole shareholders in the Company, shall execute and
deliver a unanimous written consent of shareholders and directors of the
Company, in the form attached hereto as Exhibit F, pursuant to which (i) all of
the existing directors and officers of the Company shall be removed, (ii) Louis
Kestenbaum, Joel Kestenbaum, and Scot Cohen shall be appointed as the directors
of the Company, and (iii) Louis Kestenbaum, Joel Kestenbaum and Sarah Rosenfeld
shall be appointed, by the new board members, as officers of the Company holding
such offices as are set forth on such consent.

(d)

The Company shall issue to each of Petro and Fortis new share certificates of
the Company evidencing the common stock of the Company issued to Petro and
Fortis, on the Effective Date, in the manner set forth in Section 2.3 hereof.  

(e)

Petro shall deliver to Fortis applicable corporate level approvals authorizing
the execution, delivery and performance of this Agreement and any other
agreement to which Petro or the Company is a party in connection with the
transactions contemplated by this Agreement.

(f)

Petro shall deliver to Fortis a recently dated certificate of good standing (or
equivalent) of the Company from the Secretary of State of the State of Delaware.

SECTION 3.3

Certain Transactions to Be Effected Immediately Following the Closing Date.
 Within fifteen (15) days of the Closing, Petro and Fortis, as the sole
shareholders in the Company, shall execute and deliver a Shareholders Agreement
for the Company (the “Shareholders Agreement”), pursuant to which the parties
shall agree that:  

(a)

during all periods that Fortis is a shareholder in the Company, the Company
shall have a three-person board of directors; of which two of the directors
shall be appointed by Fortis and one of which shall be appointed by the
remaining shareholders of the Company;

(b)

any and all decisions of the board of directors of the Company shall be made by
the majority vote of the duly appointed directors at such time;

(c)

during the initial six (6) months after the Closing, neither party shall be
permitted to transfer any shares of stock in the Company without the consent of
the other party;

(d)

following six (6) months after the Closing, the board will engage in a valuation
of the Company Assets (net of the Company Liabilities) and the Bandolier
Interests, to determine their aggregate then fair market value.  If the
aggregate value of the Company Assets (net of the Company Liabilities) and the
Bandolier Interests is less than the $40,000,000 (a “Shortfall”), then Petro
will be required to make additional cash contributions to the Company in an
amount equal to the amount of the Shortfall;

(e)

Petro will execute (for the benefit of the Company) a pledge of its shares and
ownership in the Company as collateral for its obligation to fund the Shortfall
(the “Pledge”).  In the event that Petro fails to satisfy the Shortfall in full
within fifteen (15) days of a demand by the board, then the Company will be
entitled to exercise its rights under the Pledge;

(f)

in connection with the enforcement of the Pledge, the board shall have the right
to elect whether (i) to limit the foreclosure of Petro’s shares in the Company
to be an amount that would cause Petro’s remaining shares in the Company to be
equal to (x) the then fair market value of the Company Assets (net of the
Company Liabilities) and the Bandolier Interests, divided by (y) $28,364,457
plus the then fair market value of the Company Assets (net of the Company
Liabilities) and the Bandolier Interests, or (ii) to foreclose on all of Petro’s
shares in the Company but distribute the Company Assets (subject to Company
Liabilities) and the Bandolier Interests to Petro in redemption of such shares;
and

(g)

in the event that the Company Assets (net of the Company Liabilities) and the
Bandolier Interests are sold prior to the valuation described above, then the
determination of the existence of a Shortfall and Petro’s obligation to fund a
Shortfall, if any, shall be determined and based on the net sale proceeds
received by the Company for the Company Assets (net of the Company Liabilities)
and the Bandolier Interests (and the provisions of the Pledge shall apply in all
respects to any such Shortfall).

(h)

NOTWITHSTANDING ANY PROVISION IN ANY ORGANIZATIONAL DOCUMENT OF THE COMPANY TO
THE CONTRARY, THE PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT PRIOR TO THE
TIME THAT THE SHAREHOLDERS AGREEMENT IS EXECUTED BY THE PARTIES AND THE COMPANY,
IT IS THE INTENTION OF THE PARTIES THAT ALL OF THE PROVISIONS DESCRIBED ABOVE
SHALL BE IN FULL AND COMPLETE FORCE AND EFFECT AS OF THE CLOSING; AS IF THE
SHAREHOLDERS AGREEMENT HAD BEEN EXECUTED AND DELIVERED AS OF THE CLOSING DATE.
 IN CONNECTION WITH THE FOREGOING, THE PARTIES HERETO HEREBY COVENANT AND AGREE
TO IMPLEMENT AND ABIDE BY THE PROVISIONS DESCRIBED ABOVE IN THIS SECTION 3.3,
FROM AND AFTER THE DATE HEREOF, AS IF THE SHAREHOLDERS AGREEMENT SHALL HAVE BEEN
EXECUTED AND DELIVERED AND NOTWITHSTANDING ANY OTHER PROVISION OF THE
ORGANIZATIONAL DOCUMENTS OF THE COMPANY TO THE CONTRARY.

(i)

In addition to the foregoing, the parties expressly acknowledge and agree that
effective as of the Closing, the Company shall establish a new bank account, in
a bank identified and selected by Fortis on behalf of the Company, that shall be
used for the proceeds to be received by the Company in respect of the FPG 48
Interests (the “New Account”).  The New Account shall be created by and shall be
under the express sole control of Louis Kestenbaum, Joel Kestenbaum, and Sarah
Rosenfeld in their respective capacities as officers and/or authorized persons
of the Company (such that no other officers of the Company shall have control or
authority over such New Account).  The parties hereto hereby covenant and agree
to cooperate in good faith to execute any and all documents and instruments, and
to provide any documentation, necessary or requested in connection with the
establishment and management of the New Account in accordance with this Section.
 

ARTICLE IV



REPRESENTATIONS, WARRANTIES, AND COVENANTS OF PETRO





As of the Closing Date, Petro represents, warrants and covenants to Fortis as
follows:






SECTION 4.1

Organization of Petro.  Petro has been duly organized and is validly existing
and in good standing with the requisite corporate power and authority to
transact the business in which it is now engaged.  Petro is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its properties, businesses and operations.
 Petro possesses all rights, licenses, permits and authorizations, governmental
or otherwise, necessary to entitle it to transact the business in which it is
now engaged.

SECTION 4.2

Organization of the Company.  The Company has been duly organized and is validly
existing and in good standing with the requisite corporate power and authority
to transact the business in which it is now engaged.  The Company is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations.  The Company possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to transact
the business in which it is now engaged.  



SECTION 4.3

Power and Authority.  Each of Petro and the Company has all requisite corporate
power and authority to enter into this Agreement and the other agreements
described herein to which they are a party, and to perform their respective
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, to the extent Petro and the Company, as
applicable, is a party thereto.  The execution, delivery and performance of this
Agreement and the and the other agreements described herein to which Petro or
the Company are a party, and the consummation of the transactions provided for
herein have been duly authorized by all necessary action on the part of Petro
and the Company, as applicable.  This Agreement and the other agreements
described herein to which Petro and the Company are parties have been duly
executed and delivered by Petro and the Company to the extent such Person  is a
party thereto and each of this Agreement and such agreements constitute the
legal, valid and binding obligation of Petro and the Company, as applicable,
enforceable against such Person in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).



SECTION 4.4

No Conflicts; Consents. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement and the other
agreements described herein to which Petro and the Company are a party, by Petro
and the Company will not: (i) conflict with or result in any violation of the
organizational documents of Petro and the Company; (ii) conflict with or result
in any violation of any provision of any bond, note or other instrument of
indebtedness, contract, indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which Petro and the Company is a
party; or (iii) violate any existing term or provision of any order, writ,
judgment, injunction, decree, statute, law, rule or regulation applicable to
Petro and the Company, or its respective assets or properties.  Any consent,
license, approval, order, permit or authorization of, or registration, filing or
declaration with, any court, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign, that is required
to be made or obtained by Petro and the Company in connection with the
execution, delivery and performance of this Agreement or any of the transactions
required or contemplated hereby has been made or has been obtained and is in
full force and effect.



SECTION 4.5

Litigation. There are no actions, suits or proceedings at law or in equity by or
before any court or other governmental authority or agency now pending or, to
the knowledge of Petro and the Company, threatened in writing against Petro
and/or the Company.  No claims have been made prior to the date of this
Agreement under any current insurance policies with respect to Petro and/or the
Company.



SECTION 4.6

Company Assets and Company Liabilities.  Exhibit A and Exhibit B hereto
accurately reflect all of the assets and liabilities of the Company as of the
Closing Date.  The Company has no liabilities or obligations, whether oral, in
writing, conditional or contingent, other than as set forth on Exhibit B hereto.

SECTION 4.7

Bandolier Interests.  Petro holds the Bandolier Interests free and clear of any
liens, pledges or other encumbrances, and following the Closing, the Company
shall hold the Bandolier Interests free and clear of any liens, pledges or other
encumbrances.

SECTION 4.8

Petro Ownership.  Exhibit G attached hereto accurately sets forth the
capitalization, and ownership, of Petro from the date of its formation through
the date hereof (including all transfers and changes over such period).  

SECTION 4.9

Company Shareholders.  From the date of the Company’s formation through the
Effective Date, and as of the Effective Date, Petro has been and remains the
sole shareholder of the Company.  From the date of the Company’s formation
through the Effective Date, and as of the Effective Date, other than Petro, no
person holds any shares, stock, warrants, securities, notes, debentures or any
other rights (whether contingent, conditioned, convertible or otherwise) in and
to the Company or any interest therein.  

SECTION 4.10

Company Net Operating Losses.  The adjusted bases of the Company Assets for
federal income tax purposes are not less than the amounts set forth on Exhibit
H.  The net operating losses of the Company that may be carried under the Code
to taxable years beginning after April 30, 2014 are (A) not less than the
amounts set forth on Exhibit H and (B), except as set forth on Exhibit H, not
subject to any limitation under Section 382 of the Code arising as a result of
events occurring prior to the transactions contemplated by this Agreement.  From
the date of the Company’s formation through the Effective Date, Petro has not
used or applied any of the losses that have been generated or created by the
Company to offset or reduce any income of Petro and/or of any of its
subsidiaries.  In addition, from and after the Effective Date, Petro shall not
apply any of the losses that have been generated or created by the Company to
offset or reduce any income of Petro and/or of any of its subsidiaries.

SECTION 4.11

Protective Election.  Petro, as the common parent of the consolidated group in
which the Company is a member for federal income tax purposes, shall elect under
Treasury Regulation §1.1502-36(d)(6) to reduce Petro’s basis in its shares of
stock in the Company by an amount equal to 100% of the Company’s attribute
reduction amount, as tentatively computed under Treasury Regulation
§1.1502-36(d)(3) without regard to such election.  Petro covenants and agrees to
make the foregoing election at the time and in the manner specified Treasury
Regulation §1.1502-36(e)(5), or the time and in the manner specified in any
successor provision thereto.  

SECTION 4.12

Survival of Representations, Warranties and Covenants.  The parties hereto agree
that all of the representations, warranties and covenants of Petro and the
Company set forth in this Article IV shall survive for the duration of the
applicable statute of limitations.  

ARTICLE V



REPRESENTATIONS AND WARRANTIES OF FORTIS



Fortis represents and warrants to Petro and the Company as follows:



SECTION 5.1

Formation; Existence.  Fortis is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.



SECTION 5.2

Power and Authority. Fortis has all requisite power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution, delivery and performance of
this Agreement and the consummation of the transactions provided for herein have
been duly authorized by all necessary action on the part of Fortis.  This
Agreement has been duly executed and delivered by Fortis and this Agreement
constitutes the legal, valid and binding obligation of Fortis, enforceable
against Fortis in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights and by general principles of equity (whether applied
in a proceeding at law or in equity).

SECTION 5.3

No Conflicts; Consents. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement by Fortis will not:
(i) conflict with or result in any violation of the organizational documents of
Fortis; (ii) conflict with or result in any violation of any provision of any
bond, note or other instrument of indebtedness, contract, indenture, mortgage,
deed of trust, loan agreement, lease or other agreement or instrument to which
Fortis is a party in its individual capacity; or (iii) violate any existing term
or provision of any order, writ, judgment, injunction, decree, statute, law,
rule or regulation applicable to Fortis or its assets or properties.

SECTION 5.4

FPG 48 Interests.  Fortis holds the FPG 48 Interests free and clear of any
liens, pledges or other encumbrances, and following the Closing, the Company
shall hold the FPG 48 Interests free and clear of any liens, pledges or other
encumbrances.

SECTION 5.5

Survival of Representations.  The parties hereto agree that all of the
representations and warranties of Fortis set forth in this Article V shall
survive for the duration of the applicable statute of limitations.

ARTICLE VI
INDEMNITY



SECTION 6.1

Indemnification.  Following the Closing Date, each of Petro, on the one hand,
and Fortis, on the other hand (as applicable, the “Indemnitor”), shall
indemnify, make whole and hold harmless the other party, its Affiliates,
partners, shareholders, officers, directors, employees, representatives and
agents (as applicable, each, an “Indemnified Party”) from and against any and
all claims, losses, costs, fees, expenses, damages, deficiencies, interest and
penalties (including, without limitation, reasonable attorneys’ fees and
disbursements, whether incurred in defending third party claims or enforcing
this indemnity) suffered or incurred (the “Losses”) by any such Indemnified
Party (directly or indirectly via such Indemnified Party’s direct or indirect
interest in the Company), to the extent resulting from or arising in connection
with: (a) any breach of any representation or warranty of Indemnitor contained
in this Agreement or the agreement contemplated hereunder; and/or (b) any breach
of any covenant or other agreement of Indemnitor contained in this Agreement or
the other agreements contemplated hereunder which survives the Closing Date.
 This Section 6.1 shall survive the Closing.  

ARTICLE VII



CLOSING COSTS






SECTION 7.1

Transaction Costs.  Each party shall bear all of its own costs and expenses
incurred in connection with the due diligence, negotiation and execution of this
Agreement.

ARTICLE VIII
MISCELLANEOUS PROVISIONS

SECTION 8.1

Notice.  All notices required or permitted to be sent hereunder shall be by a
.pdf or similar attachment to an email (followed by one of the other methods
hereafter listed), hand delivery or recognized overnight courier service
addressed as follows:

Notices to Petro:

Petro River Oil Corp.

205 E 42nd Street, 20th Floor

New York, NY 10017

Attn:  Scot Cohen

Email: scohen@icofund.com




With a required copy to:




MSN Legal

15 William Street, suite 25E

New York, NY 10005

Attn:  Daniel Rumsey

Email:   gmalhotra@msnlegal.com

Notices to Fortis:

Fortis Property Group, LLC

45 Main Street

Suite 800

Brooklyn, New York 11201

Attn:  Jonathan Landau

Email:  jlandau@fortispropertygroup.com




With a required copy to:




DLA Piper LLP (US)

6225 Smith Avenue

Baltimore, Maryland 21209

Attn:  Naftali A. Weg

Email:  Naftali.weg@dlapiper.com

Notices shall be effective on the date delivered (whether refused or accepted).

A party may change the address to which notices shall be sent to it by written
notice to all other parties (said change of address to be effective upon receipt
by such other parties).



SECTION 8.2

Broker Commission.  Each party represents and warrants that it has not dealt
with any broker or finder in connection with its entering into this Agreement
and shall indemnify the other parties for all costs, damages and expenses
(including reasonable attorneys’ fees) which may arise out of a breach of the
aforesaid representation and warranty.

SECTION 8.3

Applicable Laws; Venue.  This Agreement shall be governed by, and construed in
accordance with, the laws and decisions of the State of New York, without regard
to the conflicts of law provisions thereof.  The parties hereby irrevocably and
unconditionally consent and agree to the non-exclusive jurisdiction of any state
of federal court located in Brooklyn, New York or in the City of New York as a
forum for any action brought by either party in connection with this Agreement.

SECTION 8.4

Amendments; Assignment; Waiver.  Except as otherwise provided herein, no waiver
or modification of the provisions hereof shall be valid unless in writing and
signed by each of the parties hereto.  This Agreement may not be assigned by
either of the parties without the prior written consent of the other party.  No
waiver of any provision of this Agreement shall be valid unless in writing and
signed by the party against whom enforcement is sought.

SECTION 8.5

Captions.  The captions used herein are intended for convenience of reference
only, shall not constitute part of this Agreement and shall not modify or affect
in any manner the meaning or interpretation of any of the provisions of this
Agreement.










SECTION 8.6

Execution.  This Agreement may be executed in counterparts and as so executed
shall constitute one agreement binding on each of the parties hereto.
 Signatures to this Agreement transmitted by email (portable document format
(pdf)) or facsimile shall be valid and effective to bind the party so signing.
 Each party agrees to promptly deliver an execution original to this Agreement
with its actual signature to the other party, but a failure to do so shall not
affect the enforceability of this Agreement, it being expressly agreed that each
party to this Agreement shall be bound by its own email (pdf) or facsimile
signature and shall accept the email (pdf) or facsimile signature of the other
party to this Agreement.

SECTION 8.7

Successors; No Third Party Beneficiaries.  Except as otherwise provided herein,
this Agreement shall be binding upon and shall inure to the benefit of the
respective heirs, executors, administrators, legal representatives, and
permitted successors and assigns of the parties hereto and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the parties hereto and their respective successors and assigns, any legal
or equitable rights hereunder.

SECTION 8.8

Construction.  The parties acknowledge that the parties and their counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

SECTION 8.9

Time.  Time is of the essence in the performance of each party's obligations
hereunder.

SECTION 8.10

Severability.  In case any one or more of the provisions contained in this
Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

SECTION 8.11

Entire Agreement.  This Agreement collectively supersedes all prior agreements
and constitutes the entire understanding among the parties hereto with respect
to the transfer contemplated hereby and thereby.

SECTION 8.12

Waiver of Trial by Jury; Attorneys’ Fees.  The parties hereto waive trial by
jury in any action, proceeding or counterclaim brought by any party against any
other party on any matter arising out of or related to this Agreement.  In the
event of any litigation arising out of this Assignment, the losing party shall
pay the prevailing party’s costs and expenses of such litigation, including,
without limitation, reasonable attorneys’ fees and disbursements.

SECTION 8.13

Further Assurances.  Each of the parties hereto covenants and agrees to promptly
take such action, and to cause such party’s affiliates to promptly take such
action, as may be reasonably required to effectively carry out the intent and
purposes of this Agreement, including, without limitation, the execution,
delivery and, if necessary, filing and recording of any agreement, document,
resolution or instrument or any amendment to any of the foregoing.













[Signature Page Follows]














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Contribution Agreement as of
the date set forth above.

MEGAWEST ENERGY KANSAS CORPORATION, a Delaware corporation




By: /s/ Scot Cohen

Name: Scot Cohen

Title: Chief Executive Officer




PETRO RIVER OIL CORP., a Delaware corporation

By:/s/ Scot Cohen
Name:  Scot Cohen
Title:  Executive Chairman




FORTIS PROPERTY GROUP, LLC, a Delaware limited liability company

By: /s/ Joel Kestenbaum
Name:  Joel Kestenbaum
Title:  President















